Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlotte D. Mountcastle appeals the district court’s order dismissing her amended complaint under Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mountcastle v. Caliber Home Loans, No. 2:15-cv-00169-RBS-RJK (E.D.Va. Oct. 30, 2015). We dispense with oral argument because the facts and *224legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.